   Case: 1:19-cv-05392 Document #: 69-2 Filed: 12/04/20 Page 1 of 3 PageID #:852




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                         )
 MICHAEL W. ALLEGRETTI,                  )
 CHANDRA V. BROWN-DAVIS,                 )
 YOLANDA BROWN, RONALD DINKEL, )
 SIOBHAN E. FANNIN, KRISTIE              )
 KOLACNY, DIANNA J. MARTIN,              )
 SHERRI NELSON, PATRICIA                 )
 OTUONYE, BECKY S. RAY, SCOTT C.         )
 READ, TIMOTHY M. RENAUD, LISA           )
 SMITH, SUSAN WEEKS, AND ANDRO           )
 D. YOUSSEF, on behalf of themselves and ) Case No. 1:19−cv−05392
 all others similarly situated,          )
                                         ) Hon. Charles R. Norgle
 Plaintiffs,                             )
                                         )
 v.                                      )
                                         )
 WALGREEN CO.; THE RETIREMENT            )
 PLAN COMMITTEE OF THE                   )
 WALGREEN PROFIT-SHARING                 )
 RETIREMENT PLAN; THE TRUSTEES )
 OF THE WALGREEN PROFIT-                 )
 SHARING RETIREMENT TRUST; THE )
 BOARD OF DIRECTORS OF                   )
 WALGREEN CO.,                           )
                                         )
 Defendants.                             )
                                         )
                                         )
                                         )

                        DECLARATION OF DANIELLE FUSCHETTI, ESQ.

I, Danielle Fuschetti, Esq. declare and state as follows:



                                                  1
   Case: 1:19-cv-05392 Document #: 69-2 Filed: 12/04/20 Page 2 of 3 PageID #:853




       1.      I am an attorney admitted to practice law in the State of California. I am a Senior

Litigation Counsel at Sanford Heisler Sharp’s San Francisco office and counsel for Plaintiff in the

above-captioned action.

       2.      I make this Declaration in support of Plaintiffs’ Unopposed Motion For Class

Certification, Appointment Of Class Representatives, And Appointment Of Class Counsel. If

called and sworn as a witness, I would testify competently as to the facts in this Declaration.

       3.      I received my Bachelor’s degree magna cum laude from Dartmouth College in

2010 and my law degree from the University of Michigan Law School in 2013.

       4.      I am licensed to practice law in California. I have also been admitted to practice

before the United States Court of Appeals for the Ninth Circuit and the United States District

Courts for the Northern District of California, Central District of California, and Southern District

of California. I am admitted to this Court pro hac vice for this matter.

       5.      I have performed substantial work on the instant case, including issuing written

discovery, participating in conferences with opposing counsel, and preparing the instant Motion

for Class Certification.

       6.      I have devoted my career to representing workers. Class and representative actions

comprise a substantial portion of my practice. The following actions are representative of my

experience prosecuting these matters:

            a. I am presently counsel in Chen v. Western Digital, et al., Case No. 8:19-cv-00909-

               JLS-DFM (C.D. Cal.), a gender discrimination and equal pay case pending final

               approval of a $7.75 million class and collective action settlement;

            b. I am co-trial counsel in Abrishamcar v. Oracle America, Inc., Case No. 535490

               (Cal. Sup. Ct.) a representative action under the California Private Attorneys


                                                 2
   Case: 1:19-cv-05392 Document #: 69-2 Filed: 12/04/20 Page 3 of 3 PageID #:854




               General Act on behalf of thousands of employees, pending between the second and

               third phases of trial.

            c. I am co-counsel on Johnson v. SeaSpine, Case No. 30-2017-00949804-CU-

               OECXC (Cal. Sup. Ct.) an equal pay case pending approval of a class settlement.

            d. I was appointed class counsel for settlement purposes in Fletscher v. Overland

               Solutions Inc., Case No. RG17852058 (Cal. Sup. Ct.), a wage and hour class action

               resulting in a class settlement.

            e. I served as counsel in Pan v. Qualcomm Incorporated, Case No. 3:2016cv01885

               (S.D. Cal.) a discrimination and equal pay case resulting in $19.5 million

               settlement, in which Sanford Heisler Sharp was appointed class counsel for

               settlement purposes.

       7.      SuperLawyers has listed me as a Rising Star for each of the last three years. In

2018, Consumer Attorneys of California nominated me and other members of my trial team at

Sanford Heisler Sharp, LLP for Consumer Attorney of the Year.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on this 3rd day of December, 2020, in San Francisco, California.




                                                      ___________________

                                                      Danielle Fuschetti




                                                  3
